Title: From John Adams to United States Senate, 4 December 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Decr 4. 1797

I nominate Samuel Williams our Consul at Hamburgh to be Consul of the United States at London in the Place of Joshua Johnson resigned.
Thomas Crafts of Massachusetts to be Consul of the United States at Bourdeaux in the Republic of France in the place of Joseph Fenwick, dismissed.
Richard Yates of Maryland, to be Consul of the United States at Aux Cayes in the Island of St. Domingo in the Place of Frederick Folger deceased.

John Adams